DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 07/25/2021.  Claims 1-13 are pending.
Prosecution Reopened
In view of the Appeal Brief filed on 07/25/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TERRELL L MCKINNON/             Supervisory Patent Examiner, Art Unit 3632                                                                                                                                                                                           


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SPRI Balance Pods Hedgehog Stability Balance Trainer Dots,” with an earliest U.S. review dated May 30, 2013 (hereinafter referred to as SPRI).
	Regarding claim 1, SPRI discloses an ergonomic hand and wrist support device, the device comprising: a flat bottom surface having a circular perimeter; and a curved top surface opposite the bottom surface, the top surface connected to the bottom surface at the circular perimeter; wherein the curved top surface has the shape of an oblate spheroid, the oblate spheroid defining a major axis perpendicular to a minor axis; wherein the flat bottom surface is perpendicular to a minor axis of the oblate spheroid; wherein the oblate spheroid is defined as having 360 degrees of rotational symmetry around the minor axis; and wherein the circular 
Regarding claim 2, SPRI discloses the device, including a plurality of texture bumps disposed on the curved top surface (as seen in the Figure below).
	Regarding claim 3, SPRI discloses the device, where the plurality of texture bumps are organized into a plurality of rows (as seen in the Figure below).
	Regarding claim 4, SPRI discloses the device, where there are at least 10 rows from the plurality of rows.  The Examiner notes that there appear to be at least 10 rows of textured bumps in the figure below.
	Regarding claim 5, SPRI discloses the device, where there are at least 150 texture bumps from the plurality of texture bumps.  The Examiner notes that based on the figures shown by SPRI, there appear to be at least 150 textured bumps.


    PNG
    media_image1.png
    373
    686
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SPRI.
Regarding claims 6-9, SPRI is discussed above, and discloses the support device having the structure as disclosed in claim 1.  However, SPRI fails to explicitly disclose the dimensions as claimed.  The Examiner notes that, it would have been an obvious matter of design choice to provide larger or smaller components to SPRI’s wrist support, in order to meet the needs of the user(s) of the wrist support.  Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV.-A).
	Regarding claims 10-13, SPRI is discussed above, and discloses the device, where the device is capable of supporting the weight of a user’s limbs.  The Examiner submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize stronger or weaker materials for the support device of SPRI, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).  
Response to Arguments
Applicant’s arguments, see pgs. 10-19, filed 07/25/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, SPRI (as discussed above).
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses the device taught by SPRI, for supporting a user’s hands and wrists.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        3-Nov-21

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632